Citation Nr: 0510831	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-34 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for muscle atrophy of 
the bilateral lower extremities.

2.  Entitlement to service connection for neuropathy of the 
left lower extremity.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2003 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

The veteran has had continuity of symptomatology of muscle 
atrophy of the bilateral lower extremities and neuropathy of 
the left lower extremity since separation from service.


CONCLUSION OF LAW

Muscle atrophy of the bilateral lower extremities and 
neuropathy of the left lower extremity were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Organic disease of the nervous system may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III. Factual Background 

In a January 2003 statement in support of claim, the veteran 
described an incident in 1968 during his service as a 
helicopter door gunner in Vietnam.  On an urgent mission, as 
he was leaning out of the helicopter, the safety harness 
slipped and he fell from the helicopter to the ground.  X-
rays were taken at a base camp but the veteran did not see a 
doctor.  He was "bruised up pretty good" but felt that he 
made a reasonable recovery over the next few days.  

The veteran's service medical records make no reference to an 
injury to the veteran in a fall from a helicopter.  At an 
examination for separation in November 1968, the veteran's 
lower extremities were reported as normal.  However, in a 
statement received in March 2003, the chief warrant officer 
who was the pilot of the helicopter in question corroborated 
the veteran's account of the incident in service in 1968.  He 
stated that the veteran fell at least ten feet to the ground.  
When he next saw him, the veteran had cuts and contusions on 
his face and hands.  The veteran complained of being sore and 
specifically stated that his back hurt.

A rating decision in October 2003 granted the veteran's claim 
for service connection for lumbar disc disease at L-3, status 
post hemilaminectomy with discectomy, based on an opinion by 
a VA nurse practitioner that the veteran's current low back 
disability is etiologically related to injuries sustained in 
the fall from the helicopter in service in Vietnam in 1968.  
That rating action constitutes a finding by VA that the 
veteran was in fact injured in the fall from the helicopter 
in service.  The issue before the Board is whether the 
veteran has muscle atrophy of the lower extremities and 
neuropathy of the left lower extremity which are residuals of 
the injuries which he sustained in the fall from the 
helicopter to the ground in service.  

In his January 2003 statement, the veteran said that at the 
time of his separation examination he was so excited about 
going home that he wasn't thinking about the fall.  After 
being discharged, he noticed that the big toe on his left 
foot dropped and he couldn't pull it up.  Then his whole left 
foot stopped working properly and he developed a foot drop.  
In the early 1970s, he underwent a surgical release of a 
compression of the peroneal nerve.  This procedure was 
followed by significant pain in the left hip, thigh, knee, 
lower leg, and foot.  In 1990, he had back surgery to remove 
a large piece of disc, which reduced the pain.  The veteran 
stated that currently he had atrophy in both legs cause by 
over-compensation when walking and he cannot walk well unless 
he has the aid of a foot brace.

A VA hospital summary in December 1973 shows that the veteran 
underwent surgical exploration of the left peroneal nerve 
during which complete freeing of the nerve through the 
popliteal space and around the lateral margin of the fibula 
was performed.  In an admission note, the physician who took 
the veteran's history noted that the veteran stated that he 
first noticed toe drops and foot drop with leg pain four 
years earlier.

Records of a private hospital show that in November 1990 the 
veteran underwent low back surgery consisting of a left L3-4 
extensive modified hemilaminectomy, partial medial 
facetectomy, removal of a lateral left L3-4 disc protrusion, 
and exploration of the left L-3 and L-4 nerve root foramen.  
The pertinent discharge diagnosis was left lower extremity 
neuropathy secondary to herniated disc.  

In a May 2003 statement, the veteran stated that he has not 
had any injury other than the injury in the fall from the 
helicopter in service which would account for his 
disabilities of the back and lower extremities.

At a VA examination in September 2003, the veteran was 
evaluated by a VA nurse practitioner who reviewed his medical 
records.  The diagnoses were: lumbar disc disease at L-3; and 
chronic left foot drop and left leg muscle atrophy due to 
lumbar plexopathy or multiple radiculopathy, left side.  The 
nurse practitioner stated that there was no evidence in the 
claims file to show that the veteran's fall from the 
helicopter in service caused the plexopathy or radiculopathy 
which resulted in the lower extremity muscle atrophy and so 
he was of the opinion that there was insufficient evidence to 
conclude that the muscle atrophy was caused by the in-service 
injury.

At a VA neurological examination in June 2004, the veteran 
reported that, while he had no pain in his left leg, he had 
increasing atrophy of both legs which was working its way up 
to his thighs.  He wore a brace on the left leg.  He favored 
the left leg which put more strain on his right leg.  On 
examination, the veteran walked with a limping gait and 
dragged his entire left leg when ambulating.  The left lower 
extremity was a little atrophied compared to the right, 
particularly between the ankle and the shin.  Achilles' 
reflexes were two plus on the right and one plus on the left.  
The veteran was unable to dorsiflex the left foot.  The 
impression was chronic left foot drop and left leg muscle 
atrophy which was caused by compression of the common 
peroneal nerve.  The examiner stated that the veteran did not 
have symptoms of compression of the peroneal nerve in service 
and so he could not relate the veteran's chronic left foot 
drop and left leg muscle atrophy which was caused by 
compression of the common peroneal nerve to his service.  



IV. Analysis

The Board notes that the VA nurse practitioner in September 
2003 and the VA neurological examiner in June 2004 reported 
that due to the lack of medical findings in service 
concerning the veteran's injuries in the fall from the 
helicopter they were unable to relate the veteran's current 
lower extremity disabilities to his active service.  However, 
the Board finds that the veteran's statement in May 2003 that 
he has not had any injuries to his back and lower extremities 
except the injuries which he sustained in service in the fall 
from the helicopter to be credible.  Furthermore, the Board 
finds that the statement which the veteran made for treatment 
purposes on admission to a VA hospital in December 1973 (that 
he first noticed toe drops and foot drop with leg pain four 
years earlier) is likewise credible.  Such being the case, 
the Board concludes that it is more likely than not that the 
veteran has had continuity of symptomatology of his lower 
extremity disabilities in post-service years.  Therefore, on 
the basis of continuity of symptomatology, service connection 
for muscle atrophy of the bilateral lower extremities and for 
neuropathy of the left lower extremity is established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Service connection for muscle atrophy of the bilateral lower 
extremities is granted.

Service connection for neuropathy of the left lower extremity 
is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


